DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 10-11 are objected to because of the following informalities:  Claim 12 is a method claim with apparatus limitations {claim should be directed to method claim limitations}.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,7,9-11, 12. 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno (US 2012/0169798).
As to Claim 1, Ebisuno discloses A display device comprising: 
a display unit including a plurality of pixels (fig.1-2; display panel 160 including pixels 170; para.0104); 
a first drive circuit supplying a gate voltage to drive the plurality of pixels (fig.1-2; write drive circuit 110 provides scan pulses SCAN(1) to SCAN(n) to scan lines 164; para.0106), 
a gate line connected to the plurality of pixels and the first drive circuit, the gate line transmitting the gate voltage to the plurality of pixels (fig.1-2; write drive circuit 110 provides scan pulses SCAN(1) to SCAN(n) to scan lines; para.0106); 
a second drive circuit supplying a drive voltage corresponding to a luminance of each of the plurality of pixels (fig.1-2; data line drive circuit 120 provides signal voltage corresponding to luminance of the luminescent element 175; para.0107); 
a data line connected to the plurality of pixels and the second drive circuit, the data line transmitting the drive voltage to the plurality of pixels (fig.1-2; data line drive circuit 120 provides the signal voltages to data lines 166 which are connected to columns of pixels 170; para.0107)
a back gate circuit generating a back gate voltage having a reverse polarity of the gate voltage (fig.1-2; bias voltage control circuit 130 provides back gate pulses BG(1)-BG(n) to bias lines 165; para.0108); and 
a back gate line extending parallel to the gate line, the back gate line transmitting the back gate voltage to the plurality of pixels (fig.1-2; bias lines 165 extend parallel to scan lines 164, bias lines 165 provide the back gate pulses BG to the pixels 170 on per-row basis; para.0108).
Ebisuno does not expressly disclose the back gate voltage (i.e. back gate pulse BG) having a reverse polarity of the gate voltage.
Ebisuno discloses where the scan transistor (171) and reset transistor (172) to which the scan signals are provided, are P-type transistor and where the drive transistor (173), including the back gate electrode, is an N-type transistor (para.0122).   As depicted in fig.5, as the drive transistor (173) is an N-type, when the back gate voltage BG(k) is high level the drive transistor (173) is conducting, the scan Scan(k) is high level and the scan transistor (172) is turned off. When BG(k) is low level, the drive transistor (173) is non-conducting, the scan voltage Scan(k) is low level, the scan transistor (171) is turned on, is in writing phase (see fig.4-5- respective description thereof). 
However, in separate embodiments Ebisuno discloses where the scan and reset transistors may be of N-type transistors and the drive transistor may be P-type transistor (fig.19-para.0290-0293). Ebisuno further discloses where the polarity of the drive transistor (173) may be the same as that of the scan transistor (171) and reset transistor (173) (para.0293).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ebisuno (as depicted in Fig.2) by implementing polarity of the drive transistor to be the same as that of the scan and reset transistors (i.e. P-type), such that at time t1-t2, when scan pulse Scan(k) is low level, turning transistor (171) on, a back gate voltage BG(k) having high level (i.e. reverse polarity of the scan voltage) is provided, the drive transistor (173) is then in non-conducting state. At time t3, when scan Scan(k) is high level, the scan transistor (171) is turned off, and a back gate Bk(k) low level is provided, thus placing the drive transistor (173) in conducting state. The motivation being because as Ebisuno teaches, the transistors may be implemented of a polarity as desired, in doing so would not have modified the operation of the device, thus yielding predictable results. 

As to Claim 7, Ebisuno discloses wherein each of the plurality of pixels includes an organic electroluminescence element (fig.2- organic EL luminescent element 175-para.0121)

As to Claim 9, Ebisuno discloses wherein a potential of the back gate voltage is lower than a potential of the gate voltage at low level (fig.3- para.0126; fig.11-para.0210-0218-low back gate voltage BGL -6V,-10V,-14V,-18V,-22V; low gate voltage VGL -5V)

As to Claim 10, has limitations similar to those of Claim 1 and are met by the reference as asset forth above. Ebisuno further discloses supplying the back gate voltage to the back gate line (fig.6-back gate BG(k)) at the timing (fig.5- time t1- BG(k) is high level {as discussed above driving transistor 173 may be implemented as P-type TFT}) when the gate voltage drops from a high level to a low level (fig.5-Scan(k) at t1 transitions from high to low level).

As to Claim 11, Ebisuno discloses wherein a potential of the back gate voltage is lower than a potential of the gate voltage at low level (fig.3- para.0126; fig.11-para.0210-0218).

As to Claim 12, Ebisuno discloses An array substrate for a display device comprising: 
a display area including a plurality of pixels (fig.1-2; display panel unit 180 including pixels 170; para.0104); 
a peripheral area surrounding the display area (fig.1- area where elements 110,140,120,150,130 are disposed surrounding the display panel 160);  
a first drive circuit arranged in the peripheral area, the first drive circuit supplying a gate voltage to drive the plurality of pixels  (fig.1-2; write drive circuit 110 provides scan pulses SCAN(1) to SCAN(n) to scan lines 164; para.0106), 
a gate line arranged in the display area, the gate line connected to the plurality of pixels and the first drive circuit, the gate line transmitting the gate voltage to the plurality of pixels (fig.1-2; write drive circuit 110 provides scan pulses SCAN(1) to SCAN(n) to scan lines; para.0106; 
a second drive circuit arranged in the peripheral area, the second drive circuit supplying a drive voltage corresponding to a luminance of each of the plurality of pixels (fig.1-2; data line drive circuit 120 provides signal voltage corresponding to luminance of the luminescent element 175; para.0107); 
a data line arranged in the display area, the data line connected to the plurality of pixels and the second drive circuit, the data line transmitting the drive voltage to the plurality of pixels (fig.1-2; data line drive circuit 120 provides the signal voltages to data lines 166 which are connected to columns of pixels 170; para.0107); 
a back gate circuit arranged in the peripheral area, the back gate circuit generating a back gate voltage having a reverse polarity of the gate voltage (fig.1-2; bias voltage control circuit 130 provides back gate pulses BG(1)-BG(n) to bias lines 165; para.0108); and 
a back gate line arranged in the display area, the back gate line extending parallel to the gate line, the back gate line transmitting the back gate voltage to the plurality of pixels (fig.1-2; bias lines 165 extend parallel to scan lines 164, bias lines 165 provide the back gate pulses BG to the pixels 170 on per-row basis; para.0108)
Ebisuno does not expressly disclose the back gate voltage (i.e. back gate pulse BG) having a reverse polarity of the gate voltage.
Ebisuno discloses where the scan transistor (171) and reset transistor (172) to which the scan signals are provided, are P-type transistor and where the drive transistor (173), including the back gate electrode, is an N-type transistor (para.0122).   As depicted in fig.5, as the drive transistor (173) is an N-type, when the back gate voltage BG(k) is high level the drive transistor (173) is conducting, the scan Scan(k) is high level and the scan transistor (172) is turned off. When BG(k) is low level, the drive transistor (173) is non-conducting, the scan voltage Scan(k) is low level, the scan transistor (171) is turned on, is in writing phase (see fig.4-5- respective description thereof). 
However, in separate embodiments Ebisuno discloses where the scan and reset transistors may be of N-type transistors and the drive transistor may be P-type transistor (fig.19-para.0290-0293). Ebisuno further discloses where the polarity of the drive transistor (173) may be the same as that of the scan transistor (171) and reset transistor (173) (para.0293).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ebisuno (as depicted in Fig.2) by implementing polarity of the drive transistor to be the same as that of the scan and reset transistors (i.e. P-type), such that at time t1-t2, when scan pulse Scan(k) is low level, turning transistor (171) on, a back gate voltage BG(k) having high level (i.e. reverse polarity of the scan voltage) is provided, the drive transistor (173) is then in non-conducting state. At time t3, when scan Scan(k) is high level, the scan transistor (171) is turned off, and a back gate Bk(k) low level is provided, thus placing the drive transistor (173) in conducting state. The motivation being because as Ebisuno teaches, the transistors may be implemented of a polarity as desired, in doing so would not have modified the operation of the device, thus yielding predictable results. 

As to Claim 14, Ebisuno discloses wherein each of the plurality of pixels includes a pixel electrode (fig.2- luminescent element 175 having first/second electrode) and a switching element arranged between the pixel electrode and the data line (fig.2- switching element 171).


Claim(s) 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno (US 2012/0169798) in view of Jeon et al. (US 2019/0259822).
As to Claim 2, Ebisuno does not expressly disclose, but Jeon et al. discloses: wherein the back gate line and the gate line (fig.14, 17- signal wiring 370 may include scan signal (GW) wiring and power power signal supply wiring (ELVDD); para.0137) are at least partially overlapped through an insulating layer (fig.14-insulating interlayer 190; para.0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ebisuno with the teachings of Jeon et al., the motivation being to provide insulation cover for the back gate line and the scan line.

	As to Claim 13 has limitations similar to those of Claim 2 and are met by the references as set forth above.

Claim(s) 3, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno (US 2012/0169798) in view of Miyake et al. (US 2014/0139775).
As to Claim 3, Ebisuno does not expressly disclose wherein each of the plurality of pixels includes a liquid crystal element. 
Miyake et al. discloses a pixel (fig.2- pixel portion 104) including a liquid crystal element (fig.2- liquid crystal element 256; para.0067). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ebisuno by implementing a pixel including a liquid crystal element as disclosed by Miyake et al., the motivation being to provide a display element that may be driven in various modes to achieve a wide viewing angle (para.0117- Miyake).

As to Claim 15, Ebisuno discloses a substrate provided over the display area and the peripheral area, wherein the plurality of pixels is formed on the substrate (fig.1- pixels 170 formed on display unit 180), the switching element provided in each of the plurality of pixels includes a gate electrode connected to the gate line (fig.2- gate of transistor 171 connected to scan line Scan(k)). 
Ebisuno does not expressly disclose, but Miyake et al. discloses: a substrate provided over the display area and the peripheral area, wherein the plurality of pixels is formed on the substrate (fig.1- pixels portion 104; para.0042), the switching element provided in each of the plurality of pixels includes a gate electrode connected to the gate line (fig.2- transistor 252, gate electrode connected to gate line GL), a gate insulating film arranged on the gate electrode (fig.2-gate insulating film 117 over gate electrode 116 of transistor 252; para.0062), a semiconductor layer arranged on the gate insulating film (fig.2- semiconductor layer 118; para.0062), and a conductive layer arranged on the semiconductor layer and connected to the semiconductor layer (fig.2- source/drain 120, 0122; conductive film 129,149; para.0065), the pixel electrode of each of the plurality of pixels is connected to the conductive layer (fig.2- pixel electrode 130 may be connected to conductive film 129; para.0073), a common electrode is arranged between the conductive layer and the pixel electrode (fig.2- common electrode 150; para.0070,0074; fig.3B- where the common electrode 148 may arranged between pixel electrode and conductive layer), an insulating layer is arranged between the common electrode and the pixel electrode (fig.2- insulating filim 139), the back gate line is arranged between the substrate and the gate line (fig.2-3- para.0072- conductive film 129 serves as back gate electrode, arranged between substrate 110 and gate electrode 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ebisuno by implementing a semiconductor device with a structure as disclosed by Miyake t al., the motivation being to obtain a system-on-panel configuration (para.0040-Miyake).

As to Claim 16, Ebisuno in view of Miyake et al. disclose wherein the conductive layer is at least partially overlapped with the back gate line (Miyake-fig.2-back gate line BL, gate line GL; conductive film 129 functions as back gate electrode, gate electrode 116).

As to Claim 17, Ebisuno in view of Miyake et al. disclose wherein the conductive layer includes an extension part extending parallel to an extension direction of the back gate line (Miyake-fig.2- conductive film 129,149 extend in same direction as of gate electrode 116).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno (US 2012/0169798) in view of Miyake et al. (US 2014/0139775), further in view of Hayekawa (US 2011/0102409).
As to Claim 4, in the combination of Ebisuno in view of Miyake et al., Miyake et al. further discloses: wherein the display unit comprises an array substrate (figs.1-2- substrate 110) , and a liquid crystal layer arranged between the array substrate and [the color filter substrate] (fig.1-2- liquid crystal layer 134 between substrate 102 and second substrate 110), the array substrate comprises: a substrate (fig.2- substrate 110); the back gate line arranged on the substrate (fig.2-para.0072- conductive film 128 and 129 serves as back gate electrodes); a switching element including a gate electrode partially overlapping the back gate line and connected to the gate line (fig.2- gate electrode 116 serves as gate line GL), a gate insulating film arranged on the gate electrode (ig.2-gate insulating film 117 over gate electrode 116 of transistor 252; para.0062), a semiconductor layer arranged on the gate insulating film (fig.2- semiconductor layer 118; para.0062), and a conductive layer arranged on the semiconductor layer and connected to the semiconductor layer (fig.2- source/drain 120, 122; para.0062), a first electrode arranged overlapping the semiconductor layer and to which a predetermined voltage is applied (fig.2- conductive film 129 serves as back gate electrode; para.0072), an insulating layer arranged on the first electrode (fig.2- insulating layer 139; para.0064); and a second electrode arranged on the insulating layer and connected to the conductive layer (fig.2- common electrode 150; para.0074).
	Ebisuno in view of Miyake et al. do not expressly a color filter substrate, the color filter substrate comprises a color filter layer arranged on a surface of a side facing the array substrate
Hayekawa discloses a color filter substrate facing the array substrate (fig.5- coloring layer 709 serving as color filter-para.0082), and a liquid crystal layer arranged between the array substrate and the color filter substrate (fig.5-liquid crystal layer 711; para.0082), the color filter substrate comprises a color filter layer arranged on a surface of a side facing the array substrate (fig.5- color filter 709 on counter substrate 710; para.0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Ebisuno in view of Miyake et al., by implementing a color filter, as disclosed by Hayakawa, on the second substrate (of Miyake) the motivation being to provide a colored image. 

As to Claim 5, Ebisuno in view of Miyake et al., as modified by Hayekawa, disclose wherein the conductive layer is at least partially overlapped with the back gate line (Miyake-fig.2-back gate line BL, gate line GL; conductive film 129 functions as back gate electrode, gate electrode 116).

As to Claim 6, Ebisuno in view of Miyake et al., as modified by Hayekawa, disclose wherein the conductive layer includes an extension part extending parallel to an extension direction of the back gate line (Miyake-fig.2- conductive film 129,149 extend in same direction as of gate electrode 116).

Claim(s) 8, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno (US 2012/0169798) in view of Bae (US 2020/0312230).
As to Claim 8, Ebisuno does not expressly disclose, but Bae discloses: wherein the first driving circuit includes shift registers and sequentially supplies the gate voltage to one or more gate lines based on an output signal from one of the shift registers and a timing signal (fig.1-2- scan driver 13 include shift registers SST1-SST3; para.0049,0057-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ebisuno by implementing a scan driver as disclosed by Bae, the motivation being to provide sequential transmission of scan signals with pulses of a turn-on level to the scan lines (para.0049-Bae).

As to Claim 18, has limitations similar to those of Claim 8 and are met by the references as set forth above.

As to Claim 19, Ebisuno in view of Bae disclose wherein a potential of the back gate voltage is lower than a potential of the gate voltage at low level (Ebisuno- fig.3- para.0126; fig.11-para.0210-0218).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627